UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 Commission File Number 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified in its charter) Delaware 65-0109088 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 712 U.S. Highway 1, Suite 200, North Palm Beach, Florida 33408 USA (Address of principal executive offices) (Zip Code) Telephone number: (561) 227-2727 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act Common Stock, $.00001par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-X (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The issuer's gross revenues for its most recent fiscal year were $445,488. The aggregate market value of the voting stock held by non-affiliates of the issuer on July 10, 2013, based upon the $.03 per share close price of such stock on that date, was $812,634 based upon 27,087,811 shares (adjusted for the July 1, 2013 reverse stock split of 1 for 500)held by non-affiliates of the issuer.The total number of issuer's shares of common stock outstanding held by affiliates and non-affiliates as of July 10, 2013 was 27,118,389 shares (adjusted for the 1 for 500 reverse stock split.) Transitional Small Business Disclosure Format (check one): Yeso No x TABLE OF CONTENTS Page PART I ITEM 1 Description of Business 3 ITEM 2 Description of Property 7 ITEM 3 Legal Proceedings 7 ITEM 4 Mine Safety Disclosures 7 PART II ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities 8 ITEM 6 Selected Financial Data 11 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Resultsof Operations 11 ITEM 8 Financial Statements 33 ITEM 9 Changes In and Disagreements With Accountants on Accountingand Financial Disclosure 33 ITEM 9A Controls and Procedures 33 ITEM 9B Other Information 35 PART III ITEM 10 Directors and Executive Officers of the Registrant 35 ITEM 11 Executive Compensation 36 ITEM 12 Security Ownership of Certain Beneficial Owners and Management 38 ITEM 13 Certain Relationships and Related Transactions and Director Independence 39 ITEM 14 Principal Accountant Fees and Services 40 PART IV ITEM 15 Exhibits 41 DOCUMENTS INCORPORATED BY REFERENCE:See Exhibits FORWARD-LOOKING STATEMENTS Statements that are not historical facts, including statements about our prospects and strategies and our expectations about growth contained in this report, are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements represent our present expectations or beliefs concerning future events.We caution that such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among other things, the uncertainty as to our future profitability; the accuracy of our performance projections and our ability to obtain financing on acceptable terms to finance our operations until profitability. PART I ITEM 1 - DESCRIPTION OF BUSINESS The Company Attitude Drinks Incorporated (“Attitude,” “We,” “Company” or “Our”) was formed in Delaware on May 10, 1988 under the name International Sportfest, Inc. In January 1994, we acquired 100% of the issued and outstanding common stock of Pride Management Services Plc ("PMS"). PMS was a holding company of six subsidiaries in the United Kingdom engaged in the leasing of motor vehicles throughout the United Kingdom. Simultaneously with the acquisition of PMS, we changed our name to Pride, Inc. From January 1994 through October 1999, we engaged in the leasing of motor vehicles throughout the United Kingdom. On October 1, 1999, we acquired all of the issued and outstanding stock of Mason Hill & Co. and changed our name to Mason Hill Holdings, Inc. During the quarter ended June 30, 2001, our operating subsidiary, Mason Hill & Co., was liquidated by the Securities Investors Protection Corporation. As a result, we became a shell corporation whose principal business was to locate and consummate a merger with an ongoing business. On September 19, 2007, we acquired Attitude Drink Company, Inc., a Delaware corporation (“ADCI”), under an Agreement and Plan of Merger among Mason Hill Holdings, Inc., MH 09122007, Inc. and ADCI.Pursuant to the Merger Agreement, each share of ADCI common stock was converted into 40 shares of Company common stock, resulting in the issuance of 4,000,000 shares of our common stock.The acquisition was accounted for as a reverse merger (recapitalization) with ADCI deemed to be the accounting acquirer, and Attitude deemed to be the legal acquirer.Accordingly, the financial information presented in the financial statements is that of ADCI as adjusted to give effect to any difference in the par value of the issuer’s and the accounting acquirer’s stock with an offset to capital in excess of par value.The basis of the assets, liabilities and retained earnings of ADCI, the accounting acquirer, has been carried over in the recapitalization.On September 30, 2007, we changed our name to Attitude Drinks Incorporated. Our wholly owned subsidiary, ADCI, was incorporated in Delaware on June 18, 2007. Our principal executive offices are located at 712 U.S. Highway 1, North Palm Beach, Florida 33408. The telephone number is 561-227-2727.Our company’s common stock shares (OTCBB: ATTD) began trading in June 2008. Our fiscal year ends on March 31. Nature of Business Currently, our plan of operation during the next 12 months is to focus on the non-alcoholic single serving beverage business, developing and marketing milk based products in two fast growing segments: sports recovery and functional dairy. We do not directly manufacture our products but instead outsource the manufacturing process to a third party contract packer. The Business From 2001 to 2007, we were a shell corporation, whose principal business was to locate and consummate a merger with an ongoing business which occurred on September 19, 2007.Once the merger was completed, we developed our first product which was a “healthful” energy drink called VisViva™. This particular product was formulated as a juice blend with our proprietary IQZOL™ energy formula in 12 ounce “slim” cans.This additive blend provided a unique energy boost with low calories, carbohydrates and caffeine levels, thereby revolutionizing the energy experience derived from energy drinks.Production began in January 2008 with the first generated sales in late March 2008. Our initial co-packer for the VisViva ™ product was Carolina Beer & Beverage LLC in Mooresville, North Carolina. We stopped the production and sale of the VisViva™ product during 2010 and will consider reintroducing this product as a “focus drink” in late 2013 or 2014.Our second product which is branded as “Phase III® Recovery” is a milk-based protein drink which is available in chocolate and vanilla flavors with expectation to produce a banana flavor in 2013. Our co-packer for our dairy based product is O-AT-KA Milk Products Cooperative, Inc. in Batavia, New York.As our company grows and matures, a disruption or delay in production of any of such products could significantly affect our revenues. Our ability to estimate demand for our products is imprecise and may be less precise during periods of rapid growth, particularly in new markets.If we materially underestimate demand for our products or are unable to secure sufficient ingredients or raw materials, we might not be able to satisfy demand on a short-term basis. We completed development on our second product, “Phase III® Recovery”, in 2010 which was introduced to address the growing need for sophisticated, exercise recovery solutions while offering a natural protein/carbohydrate ratio optimal for fitness recovery. This product contains 35 grams of protein that are naturally inherent in ultra filtered milk.The product is packaged as retort processed shelf stable dairy-based 100% milk based sports recovery drink, currently in both chocolate and vanilla flavors, in new state of the art, eco-friendly convenient re-sealable 14.5 oz aluminum bottles. We began distribution of this product in early 2010. Storage, distribution and sale of this product can be done at room temperature while our current retail presence is predominantly in coolers. 3 Other products to be considered in the future will be Blenders™ ‘Meal on the Move’ which will be a lactose free milk based meal replacement in various flavors.This product is expected to be developed and marketed in 2014, depending on available capital. In House Intellectual Property We have a trademark for Phase III® from the United States Patent and Trademark Office that was registered December 28, 2010. While working on trademark and brand development for the dairy platform of functional drinks and protein delivery, we were approached by the owners of the entire intellectual property portfolio once developed and commercialized at Bravo Brands, Inc. On August 8, 2008, we entered into an Asset Purchase Agreement with RFC BB Holdings, LLC (seller) with a $507,500 secured convertible promissory note to purchase the right, title, trademarks and interest to this intellectual property portfolio, notably “Slammers” and “Blenders”.As these particular brands have been marketed and sold in the past, it is anticipated that these products can be reintroduced into the market much quicker and less expensive than developing a brand new product. Production Contracts/Administration Our operations are only in the United States and are run directly by our subsidiary, Attitude Drink Company, Inc.On December 16, 2008, the Company signed a manufacturing co-packing agreement with O-AT-KA Milk Products Cooperative, Inc. for the production of our latest product, Phase III® Recovery, and future new dairy-based products.The manufacturer shall manufacture, package and ship such products.The Company pays for all shipping of the products F.O.B., the facility, as title of the products is passed to the receiver once products are delivered and received on premise. Industry Trends We are an innovative beverage brand-development company that was formed to exploit the accelerating shift in beverage consumption patterns of Americans. Consumers are embracing two distinct trends which have redefined the ever-growing single serve beverage industry. First, consumers representing all demographics are purchasing fewer “empty-calorie”, sugar sweetened, carbonated beverages, a trend that has continued for the last ten years. Second, and according to the CSP 2012 Category Management Handbook, “we’ll definitely see more and more functional beverages offering nutrient, vitamins and probiotics”.In our opinion, consumers are demanding drinks with functionality, delivering either nutritional or experiential impact. During recent years, our experience has indicated beverage consumers have demonstrated growing enthusiasm to pay significant premiums for these functional beverages while exhibiting passionate brand loyalty to the brands. Management has extensive experience innovating functional products and pioneered the milk-based platform of this beverage “revolution” previously at Bravo! Brands Inc. During that time, management worked with Coca-Cola Enterprises to launch branded milk beverages nationwide. We enjoy strategic relationships, know-how, creativity and perspective in this space. We believe that the two platforms that we will address, sports recovery and functional dairy, represent the fastest growing, most innovative and highest priced drinks ever seen in the beverage industry. Market Analysis While there may be more current information, the most recent data that we have analyzed is informative.According to preliminary data from New York City based Beverage Marketing Corporation which is a leading research, consulting and financial service firm dedicated to the global beverage industry, the U.S. liquid refreshment beverage market grew by 0.9% in 2011.This marked a second year of growth after two consecutive declines, but it also represented a slowdown from 2010.The weakened economy hindered beverages’ performance in 2008 and 2009, and improving conditions contributed to their upticks in 2010 and 2011.Even so, higher prices did almost certainly contribute to 2011’s deceleration as lower-income consumers continued to struggle.Even so, total liquid refreshment beverage volume exceeded 29.5 billion gallons in 2011. Premium beverages such as ready-to-drink (RTD) tea and coffee, sports beverages and energy drinks advanced particularly forcefully during 2011.Larger more established segments such as carbonated soft drinks and fruit beverages failed to grow once again.Energy drinks moved forward faster than all other segments with a 14.4% volume increase in 2011.Despite this advance, the segment accounted for a relatively small share of total liquid refreshment beverage volume.Indeed, the only liquid refreshment beverage type with a smaller share of volume was RTD coffee, which charted the second fastest surge, growing by 9.4%. Not surprisingly, no energy drink or RTD coffee brand ranked among the leading trademarks by volume.Sports beverages, in contrast, had Gatorade (including all brand variations) as the fifth largest beverage trademark during the year, and the category it led showed exceptional vigor.The brand topped 1 billion gallons for the first time in 2011.Carbonated soft drinks still stood by far the biggest liquid refreshment beverage category, but they continued to lose both volume and market share.Volume slipped by 1.7% from 13.8 billion gallons in 2010 to 13.6 billion gallons in 2011 which lowered their market shares from 47% to 46%.Four companies accounted for all of the leading refreshment beverage trademarks. Pepsi-Cola had four brands including the only fruit beverage brand to make the list, Tropicana.Coca-Cola had three while Nestle Waters North American had two, and Dr. Pepper Snapple Group, Inc. had one.Beverages continued growth in 2011 proved their essential vitality, and the strong showing by high-end and functional products shows that consumers, at least the more affluent ones, are not concerned exclusively with economic considerations when making their beverage selections. 4 The CSP (convenience store/petroleum) recently released their “2012 Category Management Handbook.” In their release and according to the Nielsen Co. and Dr. Pepper Snapple Group, Inc., the Sports Drinks category represented 9.2% of the nonalcoholic beverages sector for the 52 weeks ended January 28, 2012.In addition and according to the Symphony/IRI Group, the Sports Drinks category reflected increases in unit sales in 2011 as follows:food – 9.6%; drug -10.4%; and convenience stores – 12.9%.In fact the pace of sports-drink sales increases held steady in 2011, with dollars up nearly 10% and units up almost 13%.In the last quarter of the year, the pace actually accelerated. Further, findings from the Sports and Performance Nutrition 2011 Conference as published by Multi-Sport Research Ltd. on May 26, 2011 indicated the following: -Combined enrollment at Ironman, IM 70.3 and ITU (World Cup & World Championship) events grew more than 20% on year in 2009 as this growth came amidst global recession. -An online and TV push, notably by ITU in 2010, presents strong broadcast and revenue opportunities – particularly leading to 2012 and beyond. -Sales are largely via specialty retail rather than ‘big box’ retail. -Price segmentation fits within standard premium/mainstream/value pricing brands with some ‘super-premium’ pricing across product sectors. -Interviews on sports nutrition usage indicated that 16% of athletes and coaches use the products daily, 24% use the products 4+ times a week and 23% use the products 2-3 times a week. - Feedback indicated the top four factors that influence choice of sports nutrition:availability near training facilities; results published in peer review articles; research evidence and blind tests; and taste and consistency. Market Segment Strategy As we have operated for nearly six years, our future strategy will be to develop our products in the two fast growing segments: sports recovery and functional milk. We produced our first product, VisViva™ which is an energy drink; however, that product has been tabled for now. Phase III® Recovery is our second product which is a protein sports recovery drink. We expect to develop two to three new products in the next two to three fiscal years, depending on available capital. We know from experience that the largest retailers of milk products are demanding new and more diverse refreshment drinks, thus our response to consumer interest and demand with our latest dairy based product, “Phase III® Recovery” that was introduced in early 2010. Competition The beverage industry is highly competitive. The principal areas of competition are pricing, packaging, development of new products and flavors and marketing campaigns. Our products will compete with a wide range of drinks produced by a relatively large number of manufacturers, any of which have substantially greater financial, marketing and distribution resources than we do. Important factors affecting our ability to compete successfully include taste and flavor of products, trade and consumer promotions, rapid and effective development of new, unique cutting edge products, attractive and different packaging, branded product advertising and pricing. We will also compete for distributors who will concentrate on marketing our products over those of our competitors, provide stable and reliable distribution and secure adequate shelf space in retail outlets. Competitive pressures in the sports beverage market could cause our products to be unable to gain market share, or we could experience price erosion, which could have a material adverse effect on our business and results. According to The Beverage Industry magazine for May 2012, the domestic sports drink category is now estimated at approximately $4.1 billion annual sales. We compete not only for customer acceptance but for maximum marketing efforts by multi-brand licensed bottlers, brokers and distributors, many of which have a principal affiliation with competing companies and brands. Certain large companies such as The Coca-Cola Company and Pepsico Inc. market and/or distribute products in that market segment such as Muscle Milk® and other protein beverages. Marketing Management believes that the impact of the internet and the enhanced communication systems that it has enabled have dramatically changed the way we live our lives today. There is vastly improved access to information, and the public is bombarded with messages that have diminished the value and impact of traditional media advertising. There have been increases in interest in protein RTD “ready to drink” beverages. 5 Strong emphasis will be placed on public relations initiatives in an effort to capture and maintain consumer awareness. Validation of the advanced science behind each introduced brand will provide clear and reliable messaging behind each functional line. Carefully developed and executed focus groups will also be conducted, designed to raise awareness about the true functionality and lifestyle enhancement offered with each innovative line.We plan to focus on gorilla and grass roots marketing programs, investing in sponsorships and spokespeople in venues of competitive sports activities.This strategy allows promoters to develop brand essence, communicate directly with spectators and participants and promote trial with consumers directly. This marketing approach, best executed by the Red Bull energy drink brand, escapes the filters that consumers use to reduce messaging. When executed properly, as Red Bull has, this technique defines the brand image while consumers embrace the branding as trend setting entertainment. In addition, we intend to continue participating in nationwide events and programs supporting the unique causes. Government Regulation The production, distribution and sale in the United States of many of our products are subject to the Federal Food, Drug and Cosmetic Act; the Dietary Supplement Health and Education Act of 1994; the Occupational Safety and Health Act; various environmental statutes; and various other federal, state and local statutes and regulations applicable to the production, transportation, sale, safety, advertising, labeling and ingredients of such products. Measures have been enacted in various localities and states that require that a deposit be charged for certain non-refillable beverage containers. The precise requirements imposed by these measures vary. Other deposit, recycling or product stewardship proposals have been introduced in certain states and localities and in Congress, and we anticipate that similar legislation and regulations may be proposed in the future at the local, state and federal levels, both in the United States and elsewhere. We do not expect that compliance with these provisions will have a material adverse effect upon our capital expenditures, net income or competitive position. Employees We currently have thirteen total employees; all but one are full time.Six of these individuals are employed at the corporate office with one sales representative in New York,five sale representatives in Florida and one sale representative in Georgia. Recent developments (Increase of authorized shares and reverse stock split one-for-five hundred) Increase of Authorized Shares The Company established a record date on March 20, 2012 for the purpose to notify shareholders of a special meeting on April 27, 2012 at the Company’s corporate offices for the purposes to increase the authorized common shares from one billion (1,000,000,000) to five billion (5,000,000,000).On April 27, 2012, the shareholders approved the amendment to the Company’s Certificate of Incorporation to increase its authorized common shares from one billion (1,000,000,000) to five billion (5,000,000,000). This amendment was effective with the state of Delaware on May 1, 2012.The financial statements for the year ended March 31, 2012 reflect the authorized shares of one billion (1,000,000,000).The authorized shares for the Series A Preferred Stock remain the same at twenty million (20,000,000). The reverse stock split of 1 for 500 that was effective on July 1, 2013 did not affect the authorized shares for the common and preferred stock. A record date of January 29, 2013 was established to notify shareholders of a special meeting held on January 10, 2013 whereas the stockholders holding a majority voting rights of our common stock (majority stockholders) approved by written consent in lieu of a meeting of Stockholdersan amendment to the Company’s Certificate of Incorporation to increase the number of shares of authorized common stock of the Corporation to 20,000,000,000 (twenty billion) from 5,000,000,000 (five billion) and to decrease the par value of its common stock and preferred stock from $.001 to $.00001 per share.This amendment was effective with the state of Delaware on January 30, 2013. The authorized shares for the Series A Preferred Stock remain the same at twenty million (20,000,000).The reverse stock split of 1 for 500 that was effective on July 1, 2013 did not affect the authorized shares for the common and preferred stock. A record date of May 10, 2013 was established to notify shareholders of a special meeting held on April 30, 2013 whereas the stockholders holding a majority voting rights of our common stock (majority stockholders) approved by written consent in lieu of a meeting of Stockholders that theCorporation shall amend its Certificate of Incorporation to effect a reverse stock split (the “Reverse Stock Split”) of our common stock at a ratio determined by our Board of Directors up to 1 for 500 such number consisting of only whole shares.The authorized shares for the Series A Preferred Stock remain the same at twenty million (20,000,000) and will not be subject to this reverse stock split. Our Board of Directors may (but is not required to) effect the Reverse Stock Split on or before May 14, 2014 without further stockholder approval. 6 Reverse stock split one-for-five hundred On April 29, 2013, the Board of Directors of the Corporation approved an amendment to the Certificate of Incorporation to be effective May 1, 2013 in order to effect a reverse stock split of our common stock at a ratio determined by our Board of Directors of 1 for 500 such number consisting of only whole shares.The amendment was effective with the state of Delaware on June 25, 2013. On July 1, 2013, we implemented a reverse stock split in which all the issued and outstanding shares as ofthe close of business on such date were combined and reconstituted as a smaller number of shares of common stock in a ratio of one share of common stock for every five hundred (500) shares of common stock.We rounded up any fractional shares of new common stock issuable in connection with the reverse stock split.Even though the reverse stock split occurred after the year ended March 31, 2013, we have restated all applicable financial data throughout this report for the years ended March 31, 2013 and March 31, 2012 for proper disclosure and comparability purposes as well as created a table in Footnote 14 – Subsequent Events that reflects applicable restated financial data for the years ended March 31, 2013 and March 31, 2012. The authorized shares of common stock were not subject to the reverse stock and remain the same twenty billon (20,000,000,000).The issued and authorized shares for the Series A Preferred stock did not change. Research and Development Over the last two years, the Company spent approximately $2,425 and $2,074, respectively, on research and development activities related to the development of its Phase III® Recovery products.All costs were borne by the Company. ITEM 2 - DESCRIPTION OF PROPERTY On February 7, 2013, we moved to our current office at 712 U.S. Highway 1, Suite 200, North Palm Beach, Florida 33408 from our previous address at 10415 Riverside Drive, Suite 101, Palm Beach Gardens, Florida 33410.We entered into a three-year lease that began on February 1, 2013 with two (2) year renewable terms with a termination date of January 31, 2016.The minimum monthly base rent for the first year is $1,602 plus operating expense of $2,670 for a total monthly amount of $4,272 (excluding certain variable operating expenses and taxes), and the lease provides for annual 3% increases throughout its term.The lease covers 3,333 square feet and includes our right of first refusal to contiguous space. ITEM 3 - LEGAL PROCEEDINGS On May 18, 2009, F&M Merchant Group, LLC commenced a lawsuit in the state of Texas to recover the balance owed by us under a Sales Agent Agreement entered by the parties on November 1, 2008.This agreement requires us to pay $5,000 per month and a 5% commission on all net sales. On September 3, 2009, a final judgment by default was approved by the district court in Denton County, Texas for a total sum of $22,348.This claim has been recorded on the Company’s records.Due to the lack of adequate capital financing, we have not been able to make any payments.We expect to resolve this matter as soon as practical. On June 5, 2009, Tuttle Motor Sports, Inc. commenced a lawsuit in the state of Florida to recover the balance owed by us under a Letter of Agreement to sponsor a Top Fuel Dragster for the 2008 NHRA racing season in the amount of $803,750. Out of this total amount, only $300,000 is required to be paid in cash with the remainder to be paid in shares of common stock. This amount had already been recorded in our records. During May, 2010, Tuttle Motor Sports, Inc. dismissed the lawsuit without prejudice.Prior to that time, the parties went through mediation but were unable to settle.The likelihood of an unfavorable outcome cannot be evaluated as another lawsuit possibly could be filed against the Company. On August 21, 2009, CH Fulfillment Services, LLC commenced a lawsuit in the state of Alabama to recover past due amounts owed by us under a contract to provide shipping and fulfillment services.The claim is for $2,106 plus interest and legal costs.This amount was already recorded on our records as well as projected interest costs of $682 and estimated court costs of $307 for a total of $3,095. A process of garnishment by the district court in Mobile County, Alabama was approved on September 25, 2009 for the total amount of $3,095.On October 26, 2009, the same court authorized a garnishment process to pay $657 which was done as part payment of the total due amount. Current outstanding balance due is $2,438.No other payments have been made. On April 20, 2012, Arena Advertising and Sports Marketing Inc commenced a lawsuit in the state of Florida to recover past due amounts owed by us in the amount of $15,000 since January 16, 2012.The $15,000 was already recorded in our records.A Notice of Filing Settlement was filed on August 14, 2012 in the county court of Broward County, Florida whereas a settlement plan was agreed by both parties in which we pay the total sum of $15,390 with $3,390 on September 1, 2012 and $3,000 on the first day of each following month for four months until the total is paid in full.We have paid the entire $15,390 amount as the lawsuit has been dismissed.No further actions are needed by the Company. On August 30, 2012, Entercom Boston, LLC commenced a lawsuit in the state of Massachusetts to recover past due amounts owed by us in the amount of $12,365 since February, 2011.We have already recorded the $12,365 in our records and paid a total of $9,000 of this balance.Both parties agreed to this $9,000 amount balance as the final settlement.Entercom filed a Notice of Voluntary Dismissal of this Civil Action as there is no further action needed by the Company. ITEM 4 - Mine Safety Disclosures - None 7 PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common stock market price The Company’s common stock began trading on the OTC Electronic Bulletin Board (ticker symbol ATTD.OB) on June 19, 2008. The approximate number of record holders of the Company’s common stock at July 3, 2013 was 6,872. The following quarterly quotations for common stock transactions on the OTC Bulletin Board reflect inter-dealer prices, without retail mark-up, markdown or commissions and may not represent actual transactions. Source is NASDAQ.COM. The table reflects the prices before and after the 1 for 500 reverse stock split, respectively: QUARTER HIGH STOCK PRICE LOW STOCK PRICE Fiscal year – 2011/2012 First Quarter $
